Citation Nr: 9905054	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to May 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining the extent of any loss of use of the veteran's 
hands.  The Board feels that specific findings regarding the 
loss of use of both hands are needed.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should review the 
veteran's claims folder and medical 
history and should state in the 
examination report that such review 
has been conducted.

b)  The examiner should provide a 
diagnosis of all pathology found in 
the veteran's right hand.  The 
examiner should specifically state 
whether the veteran has lost the use 
of the right hand such that no 
effective function remains other 
than that which would be equally 
well served by an amputation stump 
at the site of election below the 
elbow with the use of a suitable 
prosthetic device.  The examiner 
should specifically provide a 
detailed list of those activities 
which the veteran is capable of 
performing with the right hand, and 
those which he is unable to perform.

c)  The examiner should provide a 
diagnosis of all pathology found in 
the veteran's left hand.  The 
examiner should specifically state 
whether the veteran has lost the use 
of the left hand such that no 
effective function remains other 
than that which would be equally 
well served by an amputation stump 
at the site of election below the 
elbow with the use of a suitable 
prosthetic device.  The examiner 
should specifically provide a 
detailed list of those activities 
which the veteran is capable of 
performing with the left hand, and 
those which he is unable to perform.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


